Citation Nr: 0820719	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  02-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen years.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  The veteran died in February 1994, and the 
appellant is his surviving spouse as well as the mother of 
the veteran's son.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the veteran's son 
was not entitled to recognition as a "helpless child" on 
the basis of permanent incapacity for self-support.  The 
appellant perfected a timely appeal of this determination.

The appellant was scheduled to present testimony before a 
Hearing Officer at the RO in February 2003.  However, the 
appellant failed to report to the hearing.

In January 2004, the Board remanded this case to the RO for 
further development.

The Board observes that, in July 2006, the Maryland 
Department of Veterans Affairs (MDVA) submitted a written 
notice of withdrawal of services as the appellant's 
representative.  See Letter from the MDVA to VA, dated July 
13, 2006.  The appellant has not since notified the Board of 
any new representation.  As a result, because the MDVA has 
properly withdrawn as the appellant's representative, and 
because the appellant has not since notified the Board of any 
new representation, the Board will conclude that the 
appellant is currently unrepresented in the instant appeal.  
See 38 C.F.R. §§ 20.602, 20.608 (2007).

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.
REMAND

The appellant is seeking recognition of the veteran's son as 
a "child" as defined under 38 U.S.C.A. § 101(4)(A)(ii), on 
the basis that their son became permanently incapable of 
self-support before attaining the age of eighteen years.  See 
38 C.F.R. § 3.356 (2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 
eighteen, have become permanently incapable of self-support 
before the age of eighteen, or be between the ages of 
eighteen and twenty-three and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

The appellant contends that the veteran's son became 
permanently incapable of self-support before the age of 
eighteen, which, if supported by the evidence, would render 
him a child of the veteran for VA purposes under 38 U.S.C.A. 
§ 101(4)(a)(ii). 

To establish entitlement, various factors under 38 C.F.R. 
§3.356 (2007) are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of eighteen years, may be so held at a later date even 
though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Veterans Appeals (Court) has held 
that, in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his eighteenth 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing 
"helpless child" status, the claimant's condition 
subsequent to his eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id. 

In this case, the veteran's son was born in January 1983 and 
attained the age of eighteen in January 2001.  Medical 
evidence in the claims file shows that, prior to his 
eighteenth birthday, the veteran's son was hospitalized at 
two private medical facilities for a mental condition 
diagnosed as a bipolar disorder.  Specifically, he was 
evaluated and treated for this condition in November and 
December 2000 at both the Union Memorial Hospital in 
Baltimore, Maryland, and the Crownsville Hospital Center in 
Crownsville, Maryland.  Treatment records from these two 
private medical facilities have been obtained and associated 
with the claims file.

In an August 2002 statement, the appellant identified further 
evaluation and treatment rendered to the veteran's son prior 
to his eighteenth birthday, to include attendance at a 
psychiatric day program at the North Baltimore Center in 
Baltimore, Maryland.  To support this contention, a November 
28, 2000 treatment record from Crownsville Hospital Center 
contains a note that the veteran's son was scheduled for an 
outpatient follow-up appointment on December 4, 2000 at the 
North Baltimore Center.

In its January 2004 remand, the Board instructed the RO to 
attempt to obtain all medical treatment records concerning 
the veteran's son's treatment or evaluation for a psychiatric 
condition prior to his eighteenth birthday.  Following a 
review of the claims file, it has been determined that such 
records from the North Baltimore Center were not obtained.  
On remand, the RO should undertake further efforts to obtain 
the complete medical records related to evaluation and 
treatment provided to the veteran's son at the North 
Baltimore Center prior to his eighteenth birthday in January 
2001.

Relevant history obtained during the veteran's son's December 
2000 hospitalization at Crownsville Hospital included a 
report that he had completed high school in May 2000.  The 
appellant asserted in her February 2002 notice of 
disagreement that, contrary to the information contained in 
this Crownsville Hospital report, the veteran's son had not 
completed his high school education but was currently 
enrolled in weekly GED classes.

The January 2004 Board remand instructed the RO to ask the 
appellant to identify the high school that the veteran's son 
attended (and from which he allegedly received his diploma in 
May 2000).  The appellant did not identify such a facility.

Private treatment records obtained from the Sinai Hospital in 
Baltimore, Maryland contain a January 2004 note stating that 
the veteran's son had a GED degree from Essex Community 
College and also a bachelor's degree in American history.  No 
records have been provided to substantiate these degrees or 
to approximate the dates upon which such degrees were 
allegedly obtained.  The Board notes, however, that in an 
April 2004 private treatment record from LifeBridge Health, 
the veteran's son identified his goal of obtaining a 
bachelor's degree or associate's degree within the next four 
years, thereby refuting the Sinai Hospital report which noted 
that he had already obtained his bachelor's degree.

In a February 2008 statement, the veteran's son stated that 
it was not Essex Community College, but rather Baltimore 
County College, from which he was never able to graduate.  He 
stated that he dropped out due to his mental condition.  No 
dates were provided as to his attendance or alleged departure 
from the school.

On remand, the RO should undertake efforts to obtain any 
educational records or transcripts related to the veteran's 
son's attendance and/or degree attainment (GED or otherwise) 
at any time from Essex Community College and Baltimore County 
College.

Relevant history obtained during the veteran's son's December 
2000 hospitalization at Crownsville Hospital included a 
report that he was currently working part-time at a [redacted]
[redacted] restaurant as a clerk.

In her February 2002 notice of disagreement, the appellant 
stated that the veteran's son was "struck" by bipolar 
disorder while working at a [redacted] restaurant on November 
14, 2000, and was taken by ambulance that day to Union 
Memorial Hospital's emergency room; she stated that he has 
not worked since that date.

The January 2004 Board remand instructed the RO to contact 
the specific [redacted] restaurant where the veteran's son 
was employed prior to his eighteenth birthday in January 2001 
in order to obtain all employment records concerning the 
veteran's son.  In February 2004, the RO contacted the [redacted]
[redacted] Franchise Company in [redacted], Maryland, notified 
them that the veteran's son had allegedly worked part-time at 
a [redacted] restaurant in 2000 in the [redacted] area, and 
requested all employment records pertaining to the veteran's 
son.  It appears that an Internet search on the [redacted]
website led the RO to contact this particular franchise 
company; the record does not contain any evidence to show 
that either the appellant or the veteran's son were contacted 
to identify such information.  Later in February 2004, the 
[redacted] Franchise Company responded to the RO and stated 
that the veteran's son was not an employee of their company 
([redacted] Enterprises, Inc.) at any time and also stated 
that they have no [redacted] restaurants in the [redacted] 
area in their corporate chain.

On remand, the RO should undertake efforts to obtain details 
of the veteran's son's employment with [redacted] prior to 
his eighteenth birthday in January 2001, to include duration, 
number of hours, exact location of the restaurant in which he 
worked, and information about the franchise company for that 
particular restaurant.  The appellant and the veteran's son 
should be contacted and given the opportunity to provide such 
information.  The RO should also contact the appropriate 
federal government agencies (such as the Internal Revenue 
Service or Social Security Administration) for purposes of 
obtaining all employment records (such as W-2 forms) for the 
veteran's son for the time period prior to his eighteenth 
birthday in January 2001.

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the appellant and 
the veteran's son to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who treated the 
veteran's son for a mental condition at 
any time prior to his eighteenth 
birthday in January 2001.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously obtained and associate them 
with the claims folder.  In particular, 
the RO should attempt to obtain any 
private medical records from the North 
Baltimore Center in Baltimore, 
Maryland.  All requests and records 
received should be associated with the 
claims file.  If any records are 
unavailable, then a negative reply is 
requested.

2.  The RO should ask the appellant and 
the veteran's son to identify the 
veteran's son's complete educational 
history, including all schools that the 
veteran's son attended at any time.  
Those facilities should then be 
contacted and asked to furnish records 
concerning his pursuit of degree(s) at 
such facilities.  In addition, the RO 
should contact Essex Community College 
and Baltimore County College and 
request any educational records or 
transcripts related to the veteran's 
son's attendance and/or degree 
attainment at any time.  All requests 
and records received should be 
associated with the claims file.  If 
any records are unavailable, then a 
negative reply is requested.

3.  The RO should ask the appellant and 
the veteran's son to identify the 
veteran's son's complete employment 
history, including details of his 
employment with [redacted] prior to his 
eighteenth birthday in January 2001 (to 
include duration, number of hours, 
exact location of the restaurant in 
which he worked, and information about 
the franchise company for that 
particular restaurant).  In addition, 
the RO should contact the appropriate 
federal government agencies (such as 
the Internal Revenue Service or Social 
Security Administration) for purposes 
of obtaining all employment records 
(such as W-2 forms) for the veteran's 
son for the time period prior to his 
eighteenth birthday in January 2001.

4.  After associating with the claims 
folder all available records received 
pursuant to Items 1, 2, and 3 above, 
the RO should then schedule the 
veteran's son for a complete 
psychiatric evaluation to determine the 
nature and severity of his mental 
disorder associated with the claimed 
permanent incapability of self-support 
before attaining the age of eighteen 
years.  The examiner should review the 
claims file with respect to the records 
pertaining to the veteran's son in 
conjunction with the examination.  The 
examiner should then provide 
information and opinions in response to 
the following queries:

(a). The current severity (and 
associated functional limitations) of 
the veteran's son's bipolar disorder, 
or other such mental disorder.  If 
ascertainable, the examiner should 
indicate the degree of disability 
leading up and proximate to his 
eighteenth birthday;

(b). Whether it is at least as likely 
as not (probability of 50 percent or 
greater) that a mental disorder, to 
include bipolar disorder, had rendered 
the veteran's son permanently incapable 
of self-support by the time of his 
eighteenth birthday in January 2001.  
If feasible, the examiner should state 
what employment limitations would have 
existed at the time he reached the age 
of eighteen and what limitations are 
currently shown;

(c). Whether the veteran's son has any 
other diagnosed disabilities affecting 
his ability for self-support; and if 
so: (i) what is the nature and severity 
of such disabilities; (ii) if it can be 
ascertained from the record, were they 
were present when the veteran's son 
attained the age of eighteen; and (iii) 
whether it is at least as likely as not 
that they, in conjunction with any 
mental disorder, would have rendered 
him permanently incapable of self-
support at that time;

(d). If it is determined that the 
veteran's son is (and has been) capable 
of self-support, then the examiner 
should identify the evidence that 
establishes that he is capable of self-
support and discuss his industrial and 
employment capabilities;

(e). If it is determined that the 
veteran's son was permanently incapable 
of self-support as of his eighteenth 
birthday, then the examiner should 
identify whether there has been 
subsequent improvement sufficient to 
render the claimant now capable of 
self-support.

5.  To help avoid future remand, the RO 
(via the AMC) must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the appellant's claim 
on the merits.  If any determination 
remains adverse to the appellant, then 
she should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.
















The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

